DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the recitation of “the cured frame” in line 6 lacks proper antecedent basis. 
Regarding claim 12, the recitation of “the frame” in lines 8-9 creates confusion. Is this the frame of line 4 or the cured frame of line 6?
Regarding claim 12, the recitation of “the peripheral edge region” lacks proper antecedent basis.
Regarding claim 12, the recitations of “the filter cloth” in lines 12 and 15 create confusion due to lack of consistency in the claim. Are these the same or different from the “metal filter cloth” recited in lines 10-11, 13?
Regarding claim 12, the recitation of “the pre-tensioned filter cloth” creates confusion due to the inconsistent use of filter cloth versus metal filter cloth in the claims.
Regarding claim 13, the recitation of “the heated plastic material” lacks proper antecedent basis.
Regarding claim 13, the recitation of “the plastic material” creates confusion. Is this the heated plastic material or the plastic material of claim 12?
Regarding claims 13 and 15-18, the claims each respective set forth an improper Markush grouping using the format “selected from the group comprising…and…”. Correction with “selected from the group consisting of…and…” is recommended.
Regarding claim 13, the claim sets forth the trademark/tradename “Noryl” in brackets in the claim. Accordingly, since the mark here appears to be used to identify the material, the claim is rendered indefinite. See also MPEP 2173.05(u).
Regarding claim 14, the recitation of “the inner edge region” lacks proper antecedent basis.
Allowable Subject Matter
Claims 12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Ralvert (WO 2012/030285), see US Equivalent US 2013/0228506 provides a filtering panel and manufacture thereof ([0014-0015]). Ralvert further notes a desired remaining tension ([0015]). However, Ralvert fails to provide for the use of application of heat/pressure to the cloth to fasten by embedding the cloth in the plastic. Additionally, Ralvert fails to provide a specific amount of pretensioning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759